Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2013/0250504) in view of Rich et al (2016/0013527) and further in view of Wei et al (WO 2015176592).
Consider claim 1, Choi teaches an electronic device comprising: a processor (par. 0081; 0113’ “electric device 251 may be mounted onto one surface of the printed circuit board 250. The electric device 251 may be a communication microprocessor”); a frame disposed at a rear side of the processor (par. 0104-0105; 0125); a battery disposed at a rear side of the frame (par. 0105; 0131-0133); a composite sheet (par. 0122; 0124) including: at least one heat insulating member surrounding an outer peripheral surface of the battery (par. 0019; 0124; 0126); and at least one thermally conductive member surrounding the at least one heat insulating member (par. 0122-0123); and a heat sink (i.e., heat transfer) disposed at a rear side of the composite sheet (par. 0123-0125).
Choi does not explicitly suggest shape of the battery where the battery is a cylindrical battery. In the same field of endeavor, Rich et al teach the system and method for thermal management for portable electronic device where the battery of the portable electronic device maybe of any shape such as rectangular, pouch shaped, or cylindrical (abstract; par. 0025). 
Choi and Rich et al teach the frame having a heat pipe and the heat sink having a thermal gel (par. 0119; 0122 of Choi; par. 0026; 0031 of Rich et al) for dissipating heat. Choi and Rich et al in combination do not explicitly suggest the arrangement where the frame and the heat sink being disposed to face each other with the cylindrical battery interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the cylindrical battery interposed therebetween. Wei et al teach a battery pack with frame having heat pipe and heatsink. The frame and the heat sink being disposed to face each other with the battery pack interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the battery interposed therebetween (Fig. 7 and 8; page 4, 6-7 of the translated document; “The material of the heat conducting separator 120 may be a material having a high thermal conductivity, such as a metal, to facilitate transferring heat of the battery cell 110 to the heat pipe 130. In an embodiment, the surface of the thermally conductive separator 120 may also be coated with a layer of high temperature thermally conductive insulating varnish. Further, to enhance heat dissipation performance, the battery pack 10 may further include a heat conductive agent (not shown) coated or filled between the thermally conductive separator 120 and the contact surface of the battery cell 110. The heat conductive agent may be a viscous or semi-sticky material having good thermal conductivity, such as silica gel”. “The battery pack 10 is superimposed with a heat conducting partition 120 between the battery cells 110. The heat conducting partition 120 protects the aluminum plastic film of the battery unit 110 from being scratched; the heat conducting partition 120 and the heat conducting tube 130 form a whole. The heat transfer of the battery cell 110 can be transmitted to the heat pipe 130 through the heat conducting partition 120, and the heat transfer pipe 130 can be quickly transferred in the stacking direction to improve the heat conduction capability of the battery pack 10”. “The support body 230 functions to space and connect the first pressure plate 210 and the second pressure plate 220, and may be a column or a fixed frame. In an embodiment, two rectangular fixing frames are respectively disposed on two sides of the battery pack 10 opposite to the stacking direction, and the fixing frame has a fixing groove facing the surface of the battery pack 10, and the first pressing plate 210 is disposed”). Therefore, it would have been obvious to one of the ordinary skills before the effective filing date to incorporate the teaching of Wei et al into view of Rich et al and Choi and the result would have been predictable and resulted the arrangement where the frame and the heat sink being disposed to face each other with the cylindrical battery interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the cylindrical battery interposed therebetween and thereby providing thermal management for various type and shape of batteries in the portable electronic devices as well as improve heat transfer and improve the thermal management of the battery performance. 
Consider claim 2, the combination teaches further comprising: an inner adhesive member disposed between the outer peripheral surface of the cylindrical battery and an inner peripheral surface of the at least one heat insulating member (par. 0122; 0125 of Choi; par. 0037 of Rich et al).
Consider claim 3, the combination teaches wherein the at least one thermally conductive member includes: a first thermally conductive member surrounding an outer peripheral surface of the at least one heat insulating member, and a second thermally conductive member larger than the first thermally conductive member and surrounding an outer peripheral surface of the first thermally conductive member (par. 0019; 0133-0134 of Choi; par. 0026; 0027; 0034 of Rich et al).
Consider claim 4, the combination teaches wherein the first thermally conductive member has a higher thermal conductivity than a thermal conductivity of the second thermally conductive member (par. 0020; 0124 of Choi; 0035 of Rich et al).
Consider claim 5, the combination teaches wherein the second thermally conductive member has a higher specific heat than a specific heat of the first thermally conductive member (par. 0124 of Choi; par. 0035 of Rich et al).
Consider claim 6, the combination teaches wherein the composite sheet further includes: a first thermal tape disposed between the at least one heat insulating member and the first thermally conductive member; and a second thermal tape disposed between the first thermally conductive member and the second thermally conductive member (par. 0122; 0125 of Choi; 0037 of Rich et al).
Consider claim 7, the combination teaches wherein the frame includes: a frame body spaced apart from the cylindrical battery and surrounding a portion of an outer peripheral surface of the composite sheet; and at least one rib contacting the outer peripheral surface of the composite sheet (par. 0105; 0130 of Choi).
Consider claim 8, the combination teaches wherein the composite sheet is spaced apart from the frame body (par. 0122; 0126; 0131 of Choi).
Consider claim 9, the combination teaches further comprising: a first thermal pad disposed between the processor and the heat pipe; and a second thermal pad disposed between the heat pipe and the frame (par. 0026; 0031 of Rich et al).
Consider claim 10, the combination teaches further comprising: an inner case disposed at a rear side of the composite sheet and surrounding a portion of an outer peripheral surface of the composite sheet (par. 0103; 0125 of Choi).
Consider claims 11, 13 and 14, Choi and Rich et al did not explicitly suggest wherein the heat sink has a width larger than an outer diameter of the composite sheet, wherein the thermal gel has a width smaller than an outer diameter of the composite sheet and wherein the thermal gel has a width smaller than a width of the heat sink. However, it is noted that the sizes of these components are corresponding to a design choice based on the design of each of the electronic devices. Therefore, it would have been obvious to a person skill in the art before the effective filing date of the invention to utilized various size of heat transferring/insulating components as a choice of design to effectively dissipate heat from the components of the portable electronic device in order to provide reliability of the portable electronic device.
Consider claim 12, the combination teaches wherein the thermal gel is disposed between an outer peripheral surface of the composite sheet and one surface of the heat sink (Fig. 8; par. 0122 of Choi).
	Consider claim 15, Choi teaches an electronic device comprising: a frame to which heat of a heat source is transferred (par. 0119); a battery disposed at a rear side of the frame (par. 0105; 0131-0133); a composite sheet (par. 0122; 0124) including: at least one heat insulating member surrounding an outer peripheral surface of the battery (par. 0019; 0124; 0126); and at least one thermally conductive member surrounding the at least one heat insulating member (par. 0122-0123); and a heat sink disposed at a rear side of the composite sheet (par. 0123-0125).
Choi does not explicitly suggest shape of the battery where the battery is a cylindrical battery. In the same field of endeavor, Rich et al teach the system and method for thermal management for portable electronic device where the battery of the portable electronic device maybe of any shape such as rectangular, pouch shaped, or cylindrical (abstract; par. 0025). 
Choi and Rich et al teach the frame having a heat pipe and the heat sink having a thermal gel (par. 0119; 0122 of Choi; par. 0026; 0031 of Rich et al) for dissipating heat. Choi and Rich et al in combination do not explicitly suggest the arrangement where the frame and the heat sink being disposed to face each other with the cylindrical battery interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the cylindrical battery interposed therebetween. Wei et al teach a battery pack with frame having heat pipe and heatsink. The frame and the heat sink being disposed to face each other with the battery pack interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the battery interposed therebetween (Fig. 7 and 8; page 4, 6-7 of the translated document; “The material of the heat conducting separator 120 may be a material having a high thermal conductivity, such as a metal, to facilitate transferring heat of the battery cell 110 to the heat pipe 130. In an embodiment, the surface of the thermally conductive separator 120 may also be coated with a layer of high temperature thermally conductive insulating varnish. Further, to enhance heat dissipation performance, the battery pack 10 may further include a heat conductive agent (not shown) coated or filled between the thermally conductive separator 120 and the contact surface of the battery cell 110. The heat conductive agent may be a viscous or semi-sticky material having good thermal conductivity, such as silica gel”. “The battery pack 10 is superimposed with a heat conducting partition 120 between the battery cells 110. The heat conducting partition 120 protects the aluminum plastic film of the battery unit 110 from being scratched; the heat conducting partition 120 and the heat conducting tube 130 form a whole. The heat transfer of the battery cell 110 can be transmitted to the heat pipe 130 through the heat conducting partition 120, and the heat transfer pipe 130 can be quickly transferred in the stacking direction to improve the heat conduction capability of the battery pack 10”. “The support body 230 functions to space and connect the first pressure plate 210 and the second pressure plate 220, and may be a column or a fixed frame. In an embodiment, two rectangular fixing frames are respectively disposed on two sides of the battery pack 10 opposite to the stacking direction, and the fixing frame has a fixing groove facing the surface of the battery pack 10, and the first pressing plate 210 is disposed”). Therefore, it would have been obvious to one of the ordinary skills before the effective filing date to incorporate the teaching of Wei et al into view of Rich et al and Choi and the result would have been predictable and resulted the arrangement where the frame and the heat sink being disposed to face each other with the cylindrical battery interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the cylindrical battery interposed therebetween and thereby providing thermal management for various type and shape of batteries in the portable electronic devices as well as improve heat transfer and improve the thermal management of the battery performance. 
Consider claim 16, Choi teaches an electronic device comprising: a front cover (par. 0084; front case); a display disposed on the front cover (par. 0085; 0103); a rear case configured to define an inner space with the front cover (par. 0084; rear cover); a heat source accommodated in the inner space (par. 0126); a frame to which heat of the heat source is transferred (par. 0119); a battery disposed at a rear side of the frame (par. 0105; 0131-0133); a composite sheet (par. 0122; 0124) including: at least one heat insulating member surrounding an outer peripheral surface of the battery (par. 0019; 0124; 0126); and at least one thermally conductive member surrounding the at least one heat insulating member  (par. 0122-0123); and a heat sink disposed between the composite sheet and the rear case to transfer heat to the rear case (par. 0123-0125).
Choi does not explicitly suggest shape of the battery where the battery is a cylindrical battery. In the same field of endeavor, Rich et al teach the system and method for thermal management for portable electronic device where the battery of the portable electronic device maybe of any shape such as rectangular, pouch shaped, or cylindrical (abstract; par. 0025). 
Choi and Rich et al teach the frame having a heat pipe and the heat sink having a thermal gel (par. 0119; 0122 of Choi; par. 0026; 0031 of Rich et al) for dissipating heat. Choi and Rich et al in combination do not explicitly suggest the arrangement where the frame and the heat sink being disposed to face each other with the cylindrical battery interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the cylindrical battery interposed therebetween. Wei et al teach a battery pack with frame having heat pipe and heatsink. The frame and the heat sink being disposed to face each other with the battery pack interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the battery interposed therebetween (Fig. 7 and 8; page 4, 6-7 of the translated document; “The material of the heat conducting separator 120 may be a material having a high thermal conductivity, such as a metal, to facilitate transferring heat of the battery cell 110 to the heat pipe 130. In an embodiment, the surface of the thermally conductive separator 120 may also be coated with a layer of high temperature thermally conductive insulating varnish. Further, to enhance heat dissipation performance, the battery pack 10 may further include a heat conductive agent (not shown) coated or filled between the thermally conductive separator 120 and the contact surface of the battery cell 110. The heat conductive agent may be a viscous or semi-sticky material having good thermal conductivity, such as silica gel”. “The battery pack 10 is superimposed with a heat conducting partition 120 between the battery cells 110. The heat conducting partition 120 protects the aluminum plastic film of the battery unit 110 from being scratched; the heat conducting partition 120 and the heat conducting tube 130 form a whole. The heat transfer of the battery cell 110 can be transmitted to the heat pipe 130 through the heat conducting partition 120, and the heat transfer pipe 130 can be quickly transferred in the stacking direction to improve the heat conduction capability of the battery pack 10”. “The support body 230 functions to space and connect the first pressure plate 210 and the second pressure plate 220, and may be a column or a fixed frame. In an embodiment, two rectangular fixing frames are respectively disposed on two sides of the battery pack 10 opposite to the stacking direction, and the fixing frame has a fixing groove facing the surface of the battery pack 10, and the first pressing plate 210 is disposed”). Therefore, it would have been obvious to one of the ordinary skills before the effective filing date to incorporate the teaching of Wei et al into view of Rich et al and Choi and the result would have been predictable and resulted the arrangement where the frame and the heat sink being disposed to face each other with the cylindrical battery interposed therebetween, and the heat pipe and the thermal gel are arranged on a same line with the cylindrical battery interposed therebetween and thereby providing thermal management for various type and shape of batteries in the portable electronic devices as well as improve heat transfer and improve the thermal management of the battery performance. 
Consider claim 17, the combination teaches further comprising: a camera accommodated in the inner space to be spaced apart from the heat source and the cylindrical battery (par. 0084 of Choi; “A space formed between the front and rear cases 201 and 202 may accommodate various electronic components”; 0103 of Choi; camera module).
Consider claim 18, the combination teaches wherein the frame includes: a frame body spaced apart from the cylindrical battery and surrounding a portion of an outer peripheral surface of the composite sheet; and at least one rib contacting the outer peripheral surface of the composite sheet, and wherein the composite sheet is spaced apart from the frame body (par. 0105; 0130 of Choi).
Consider claim 19, the combination teaches wherein the at least one thermally conductive member includes: a first thermally conductive member surrounding an outer peripheral surface of the at least one heat insulating member; and a second thermally conductive member larger than the first thermally conductive member and surrounding an outer peripheral surface of the first thermally conductive member (par. 0019; 0133-0134 of Choi; par. 0026; 0027; 0034 of Rich et al).
Consider claim 20, the combination teaches wherein the thermal gel is disposed between an outer peripheral surface of the composite sheet and one surface of the heat sink (Fig. 8; par. 0122 of Choi).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot.
In response to applicant comment direct to claims 9 and 12 that Choi and Rich do not teach or suggest the clarified features. Accordingly, the comment/argument appears to directed to the amended features of claim 1 and 15-16. Since the amended features contain new issue rather than features of the originally claimed claim 9 and 12, amended claims necessitated the new ground(s) of rejection. Thus the comment/argument is moot as new ground does not rely on the combination of references applied in prior rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
July 13, 2022